DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	This application discloses and claims only subject matter disclosed in prior application no 16/336,466, filed 03/25/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/18/2021 and 07/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 2-4, 7-9, 11-13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. US Pub 2005/0284676 (hereinafter King).
 	Regarding claim 2, King teaches a system, comprising: 
 	a first battery circuit (fig. 2, element 16); 
 	a second battery circuit (fig. 2, element 22); 
 	a fuel cell stack (fig. 2, element 64; fuel cell); 
 	a traction motor (fig. 2, element M; Abstract); and 
 	an operating system configured to: 
 	command the system to power the traction motor via the first battery circuit (claim 1; the first energy storage unit operable to supply power to operate at least one traction drive motor), 
 	reconfigure the system to electrically couple the first battery circuit (16; the first energy storage unit) to the fuel cell stack (64; fuel cell) and to electrically couple the second battery circuit (22; the second energy storage unit) to the traction motor (claim 1; the second energy storage unit is operable to supply power to the at least one traction driver motor to supplement the power supplied from the first energy storage unit), 
 	command the fuel cell stack to charge the first battery circuit (¶ 0027; the fuel cell is operable to produce a DC power output, which can be utilized to charge the energy storage unit 16 via the DC link 18), and 
 	command the second battery circuit to power the traction motor (see claim 1).
	Regarding claim 3, King teaches wherein the operating system is further configured to reconfigure the system to electrically couple the first battery circuit and the second battery circuit to the traction motor (claim 1; the second energy storage unit is operable to supply power to the at least one traction driver motor to supplement the power supplied from the first energy storage unit).
	Regarding claim 4, King teaches wherein the operating system is further configured to command the first battery circuit and the second battery circuit to power the traction motor simultaneously (claim 1).
	Regarding claim 7, King teaches wherein the operating system is further configured to reconfigure the system to electrically couple the first battery circuit (16) to the traction motor (M; a first energy storage unit operable to supply power to operate the traction driver motor) and to electrically couple the second battery circuit (22) to the fuel cell stack (64; electrically coupled the fuel cell 64 via a boost converter 38).
	Regarding claim 8, King teaches wherein the operating system is further configured to: command the fuel cell stack (64; fuel cell) to charge the second battery circuit (22), and command the second battery circuit to power the traction motor (claim 1).
	Regarding claim 9, King teaches wherein the operating system is further configured to isolating the fuel cell stack from the first battery circuit and the second battery circuit in response to malfunction or failure of the fuel cell stack (¶ 0030; the fuel cell 64 is discontinues charging when the output voltage is within a predetermined voltage range limit…).
	Regarding claim 11, King teaches wherein the operating system is further configured to: determine an increased level of power is needed, and reconfigure the system to electrically couple the first battery circuit and the second battery circuit to the traction motor to meet the increased level of power (claim 1; supplement the power supplied from the first energy storage unit).
	Regarding claim 12, King teaches an article of manufacture including a tangible, non-transitory computer-readable storage medium having instructions stored thereon that, in response to execution by an operating system (fig. 2, element 52; the system controller), cause the operating system to perform operations comprising: 
 	commanding, via the operating system, a first battery circuit (fig. 2, element 22) to power a traction motor (fig. 2, element M; Abstract); 
 	reconfiguring, via the operating system, the first battery circuit (22; the energy storage unit) to be electrically coupled to a fuel cell stack (64; fuel cell) and a second battery circuit (16; the energy storage unit) to be electrically coupled to the traction motor (claim 1; the second energy storage unit is operable to supply power to the at least one traction driver motor to supplement the power supplied from the first energy storage unit); 
 	commanding, via the operating system, the second battery circuit to power the traction motor (see claim 1); and 
 	commanding, via the operating system, the fuel cell stack to charge the second battery circuit (¶ 0027; the fuel cell is operable to produce a DC power output, which can be utilized to charge the energy storage unit 16 via the DC link 18).
	Regarding claim 13, King teaches wherein the operations further comprise: reconfiguring, via the operating system, the first battery circuit and the second battery circuit to be electrically coupled to the traction motor (claim 1; the second energy storage unit is operable to supply power to the at least one traction driver motor to supplement the power supplied from the first energy storage unit); and commanding the first battery circuit and the second battery circuit to power the traction motor simultaneously (claim 1; when the at least one traction driver motor need to supplement the power supplied from the energy storage unit).
	Regarding claim 15, King teaches wherein the operations further comprise reconfiguring, via the operating system, the first battery circuit (fig. 2, element 22) to be electrically coupled to the traction motor (fig. 2, element M) and the second battery circuit (fig. 2, element 16) to be electrically coupled to the fuel cell stack (fig. 2, element 64).
	Regarding claim 16, King teaches wherein the operations further comprise: commanding, via the operating system, the fuel cell stack to charge the second battery circuit (¶ 0027; the fuel cell is operable to produce a DC power output, which can be utilized to charge the energy storage unit 16 via the DC link 18); and commanding, via the operating system, the second battery circuit to power the traction motor (see claim 1).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 5-6, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Lee et al. US Pub 2011/0001442 (hereinafter Lee).
 	Regarding claim 5, King fails to disclose wherein batteries of the first battery circuit are electrically in parallel during charging of the first battery circuit.
 	However, Lee further discloses a battery circuit includes a plurality of switches and a controller.  In the second configuration, the plurality of battery cells an be arranged in parallel in ¶ 0016 and fig. 5b.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King to incorporate with the teaching of Lee by having the plurality of switches and controller in the system, because it would be advantageous to reduce the charging time while the battery cells in a parallel configuration. 
 	Regarding claim 6, King teaches wherein batteries in the second battery circuit are electrically coupled in series (22; at least two battery cells are connected in series; see fig. 2) during powering of the traction motor (fig. 2, element M).
 	Regarding claim 14, King teaches wherein: batteries in the second battery circuit are electrically coupled in series during powering of the traction motor (16; at least two battery cells are connected in series; see fig. 2).
 	King fails to teach wherein: batteries of the first battery circuit are electrically in parallel during charging of the first battery circuit.
 	However, Lee further discloses a battery circuit includes a plurality of switches and a controller.  In the second configuration, the plurality of battery cells an be arranged in parallel in ¶ 0016 and fig. 5b.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King to incorporate with the teaching of Lee by having the plurality of switches and controller in the system, because it would be advantageous to reduce the charging time while the battery cells in a parallel configuration. 
	Regarding claim 17, King teaches an article of manufacture including a tangible, non-transitory computer-readable storage medium having instructions stored thereon that, in response to execution by an operating system (fig. 2, element 52; a vehicle system controller), cause the operating system to perform operations comprising: 
 	configuring, via the operating system, a first battery circuit having at least two first batteries (22; at least two battery cells) in a series configuration (fig. 2, element 22; connected in series) and electrically coupling the first battery circuit to a traction motor (see claim 1); 
 	configuring, via the operating system, a second battery circuit having at least two second batteries (fig. 2, element 16; the second battery circuit includes at least two battery cells) and electrically coupling the second battery circuit (16) to a fuel cell stack (fig. 2, element 64; fuel cell); 
 	commanding, via the operating system, the at least two first batteries to power the traction motor (see claim 1); and 
 	commanding, via the operating system, the fuel cell stack to charge the at least two second batteries (¶ 0027).
 	King fails to teach the second battery circuit includes at least two second batteries in a parallel configuration.
 	However, Lee further discloses a battery circuit includes a plurality of switches and a controller.  In the second configuration, the plurality of battery cells an be arranged in parallel in ¶ 0016 and fig. 5b.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King to incorporate with the teaching of Lee by having the plurality of switches and controller in the system, because it would be advantageous to reduce the charging time while the battery cells in a parallel configuration. 

    PNG
    media_image1.png
    896
    1659
    media_image1.png
    Greyscale

	Regarding claim 18, King teaches wherein the operations further comprise  electrically coupling the at least two first batteries to the traction motor (see claim 1 of King).
 	King fails to disclose the operations further comprise commanding, via the operating system, the first battery circuit to transition from the series configuration to a second parallel configuration.
 	Lee further discloses the battery can be dynamically reconfigured (e.g., via the controller 50) during operation of the system.  The controller 50 can configure the battery cells 52 in a series configuration when the EV is in a drive mode, and can further configure the battery cells in a parallel configuration during recharging or regenerative braking in ¶ 0062.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King to incorporate with the teaching of Lee by dynamically reconfiguring the battery cells during operation of the system, because it would be advantageous to reduce the time needed to charge such batteries and further prolong the service life of the battery cells.
	Regarding claim 19, King in view of Lee teaches wherein the operations further comprise commanding, via the operating system, the second battery circuit (King, fig. 2, element 16) to transition from the parallel configuration to a second series configuration (see Lee; ¶ 0062) and electrically coupling the at least two second batteries (King, fig. 2, element 16) to the fuel cell stack (fig. 2, element 64).
	Regarding claim 20, King teaches wherein the operations further comprise: commanding, via the operating system, the at least two second batteries to power the traction motor (see claim 1); and commanding, via the operating system, the fuel cell stack to charge the at least two first batteries (see fig. 2; the fuel cell stack is electrically connected to the first batteries [22]).

 	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Lee as applied to claim 17 above, and further in view of Kang (US Pub 2008/0087479).
	Regarding claim 21, King in view of Lee does not teach wherein the traction motor provides mechanical energy to transport an aircraft.
 	However, Kang discloses a power system of a hybrid fuel cell vehicle includes at least one traction motor, a first auxiliary battery, a second auxiliary battery and a fuel cell stack.  Kang further discloses the hybrid fuel cell vehicle can be an aircraft in ¶ 0035.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King in view of Lee to incorporate with the teaching of Kang by including the power system in an aircraft, because it would be advantageous to increase the fuel efficiency of the propulsion system and further to reduce air pollution.

Allowable Subject Matter
 	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        12/03/2022